Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 1 of 10 PageID 4823




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,

         Plaintiffs,

 v.                                                Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

         Defendant.
                                               /

          Defendant’s Motion for Reconsideration of Order Granting
      Plaintiffs’ Ore Tenus Motion to Prohibit Testimony of David Jarvis

         The defendant respectfully requests that the Court reconsider its order

 granting the plaintiffs’ ore tenus motion (on April 23, 2021) to prohibit the

 defendant from calling David Jarvis as a trial witness.

 I.      INTRODUCTION

         The plaintiffs invited error into these proceedings by making an eve-of-

 trial, ore tenus motion that deprived the Court of the opportunity to consider

 (and the defendant of a fair opportunity to present) the record evidence and

 applicable law that required denial of the plaintiffs’ motion to prohibit Jarvis.

         Rule 26(e) did not require supplemental disclosure of Jarvis. Furthermore,

 the plaintiffs waived any argument that Jarvis was a prohibited witness when

 they did not object to the Court considering Jarvis’s declaration in ruling on the
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 2 of 10 PageID 4824




 cross motions for summary judgment. Regardless, the absence of a supplemental

 disclosure of Jarvis is harmless and substantially justified.

 II.   ARGUMENT

       A.     Rule 26(e) did not require a supplemental disclosure of
              Jarvis.

       Federal Rule of Civil Procedure 26(a)(1)(A)(i) requires a party to disclose

 “each individual likely to have discoverable information.” And Rule 26(e)(1)

 requires a party to supplement that disclosure (of each individual likely to have

 discoverable information) if an individual “has not otherwise been made known

 to the other parties during the discovery process or in writing.”

       In this case, when the defendant served his initial disclosures (Doc. 35-3),

 the plaintiffs had not identified the confidential information that they were

 claiming the defendant had misappropriated. See Doc. 47 (granting defendant’s

 motion to dismiss for failing to identify the allegedly misappropriated

 confidential information (Doc. 38)). So the defendant did not know what the

 plaintiffs’ claims were about when he served his initial disclosures.

       But the plaintiffs must have known that Jarvis was an “individual likely to

 have discoverable information” when they issued a subpoena to Jarvis on June 5,

 2019. (Doc. 76-1 at 10). Otherwise, it would have been improper for the plaintiffs

 to subpoena Jarvis.

       Thus, a month later, on July 16, 2019, when the defendant filed his answer

 and defenses (Doc. 95) to the plaintiff’s second amended complaint (which finally



                                           2
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 3 of 10 PageID 4825




 identified the confidential information allegedly misappropriated), Rule 26(e)(1)

 did not require a supplemental disclosure of Jarvis, whom the plaintiffs had

 already subpoenaed. See Fed. R. Civ. P. 26(e)(1) (limiting supplemental

 disclosure requirement to individuals who have “not otherwise been made known

 to the other parties during the discovery process or in writing”).

       B.     The plaintiffs waived any argument that Jarvis was a
              prohibited witness.

       Federal Rule of Civil Procedure 37(c)(1) provides that a party may be

 prohibited from using a witness “to supply evidence on a motion, at a hearing, or

 at a trial” if the party does not identify the witness in a supplemental disclosure

 required under Rule 26(e).

       In this case, the plaintiffs did not argue that Jarvis was a prohibited

 witness when the Court considered Jarvis’s declaration (Doc. 128-2) in ruling on

 the cross motions for summary judgment. See generally Doc. 139 and preceding

 filings. The plaintiffs filed a motion to strike summary judgment evidence that

 they considered improper. See Doc. 127 (moving to strike portions of defendant’s

 summary judgment motion). But the plaintiffs did not move to strike Jarvis’s

 declaration (Doc. 128-2) or otherwise argue that Jarvis was a prohibited witness.

       If the plaintiffs’ position was that Jarvis was a prohibited witness, then the

 plaintiffs should have taken that position when the defendant first used Jarvis as

 a witness. By failing to argue that Jarvis was a prohibited witness on summary




                                          3
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 4 of 10 PageID 4826




 judgment, the plaintiffs have waived any argument that defendant should be

 prohibited from calling Jarvis as a witness at trial.

       C.     The defendant is allowed to call Jarvis as a witness.

       Jarvis’s testimony must be allowed for impeachment purposes. Cmts. to

 1993 Am. to Fed. R. Civ. P. 37 (“As disclosure of evidence offered solely for

 impeachment purposes is not required under [Rules 26(a) and 26(e)], this

 preclusion sanction likewise does not apply to that evidence.”). Using Jarvis as a

 witness for impeachment purposes cannot be prohibited under Rule 37(c). See id.

 Furthermore, the defendant should not be prohibited from using Jarvis as a

 witness for other purposes.

       Federal Rule of Civil Procedure 37(c)(1) provides that a party may be

 prohibited from using a witness not identified in a required supplemental

 disclosure “unless the failure was substantially justified or is harmless.” The

 disjunctive or means that either harmlessness or substantial justification may be

 independent grounds for allowing the witness to testify. See id. In this case,

 Jarvis should be allowed to testify on both grounds.

              1.     The absence of a supplemental disclosure of Jarvis is
                     harmless.

       The absence of a required disclosure is “harmless” when the opposing party

 has sufficient time to prepare. Taylor v. Mentor Worldwide LLC, 940 F. 3d 582,

 593 (11th Cir. 2019). In that case, the Eleventh Circuit affirmed the trial court’s

 “finding that the nondisclosure at issue was ‘harmless’ given the additional time


                                           4
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 5 of 10 PageID 4827




 [the opposing party] had to prepare for [the expert witness’s] cross-examination.”

 Id.

       In this case, more than a year has passed since the defendant included

 Jarvis as the third witness on his list of trial witnesses. See Doc. 165-4. On

 January 13, 2020, Frankel filed his trial witness list identifying Jarvis as his third

 witness:

       The defendant, Christopher L. Frankel, may call the following
       persons as witnesses to testify at trial:

       1. Christopher L. Frankel, 4301 W Watrous Avenue, Tampa FL
       33629

       2. Stephen J. Czarnick, Esquire, 245 Park Avenue, 39th Floor, New
       York, NY 10167

       3. David Jarvis, Esquire, 29264 Weston, Novi, MI 48377

       ....

 (Doc. 165-4). 1

       Thus, for more than a year, the plaintiffs have known that Jarvis was the

 third witness on the defendant’s list of trial witnesses. (Doc. 165-4). The plaintiffs

 have therefore had plenty of time to prepare to cross examine Jarvis. The absence

 of a supplemental disclosure of Jarvis under Rule 26(e) is harmless. Taylor, 940




 1. The defendant listed twenty-one additional witnesses on this list (Doc. 165-4),
 but now only plans to call three witnesses (Frankel, Czarnick, and Jarvis) based
 on the narrowed list of witness received informally from the plaintiffs. The
 plaintiffs’ initial trial witness list included thirteen witnesses (Doc. 165-3), nine of
 which were not identified in the plaintiffs’ initial disclosures (Doc. 35-2).

                                            5
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 6 of 10 PageID 4828




 F. 3d at 593. Furthermore, the plaintiffs knew about Jarvis during the discovery

 period—they subpoenaed Jarvis’s records. (Doc. 76-1 at 10).

             2.     The absence of a supplemental disclosure of Jarvis is
                    substantially justified.

       It was reasonable for the defendant to believe that Rule 26(e) did not

 require supplemental disclosure of Jarvis as an “individual likely to have

 discoverable information” because Jarvis had already been the subject of the

 plaintiffs’ discovery. When the defendant filed his answer and defenses (Doc. 95)

 to the plaintiff’s second amended complaint (which had finally identified the

 confidential information allegedly misappropriated), the plaintiffs had already

 subpoenaed Jarvis. Thus, the defendant’s reasonable belief that it was

 unnecessary to make a supplemental disclosure of Jarvis as an “individual likely

 to have discoverable information” was substantially justified.

       It was reasonable for the defendant to believe that Rule 26(e) did not

 require supplemental disclosure of Jarvis when the plaintiffs did not raise a Rule

 37(c) challenge the first time that the defendant used Jarvis as a witness. The

 defendant’s reasonable reliance on the plaintiffs’ acquiescence in the defendant’s

 using Jarvis as a witness is a substantial justification under Rule 37(c). See also

 discussion infra Part B.

       Furthermore, the defendant cannot have been reasonably expected to

 disclose Jarvis as an “individual likely to have discoverable information” about

 the plaintiffs’ unpled claims regarding Vision. The plaintiffs’ evolving theory of


                                          6
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 7 of 10 PageID 4829




 their case did not arrive at Vision until after the defendant had already disclosed

 Jarvis as the third witness on defendant’s list of witnesses for trial. The plaintiffs’

 second amended complaint (Doc. 61) does not allege any claims involving Vision,

 and the plaintiffs first made accusations regarding Vision in their motion to stay

 action and re-open discovery (Doc. 189) filed two days before the second pretrial

 conference on March 11, 2020 (Doc. 193).

       D.     The plaintiffs’ argument that Jarvis is barred by the sword-
              and-shield doctrine was unfounded.

       The plaintiffs’ ore tenus motion included argument the defendant is barred

 from calling Jarvis as a witness by the sword-and-shield doctrine.

       The plaintiffs read to the Court a letter sent by Jarvis to the plaintiffs’ prior

 counsel on June 20, 2019, in which Jarvis notified the plaintiffs of the

 defendant’s assertion of the attorney-client privilege. The plaintiffs read to the

 Court an email sent to Jarvis by the defendant’s counsel on June 13, 2019, in

 which the defendant’s counsel asserted the attorney-client privilege.

       The plaintiffs did not give the Court the full story.

       On June 6, 2019, the plaintiffs served the defendant with a notice of

 subpoenas issued to Jarvis (and nine others) on June 5, 2019. The subpoena

 issued to Jarvis on June 5, 2019 (Doc. 76-1 at 10–13), requested all of Jarvis’s

 communications with the defendant during the prior four years, without any

 limitation on the subject matter of the communications. See Doc. 76-1 at 13.




                                           7
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 8 of 10 PageID 4830




       On June 19, 2019, the defendant filed a timely motion to quash (Doc. 76),

 challenging the time-period of the subpoena as overbroad and the subpoena’s

 failure to limit the subject matter of the communications that it commanded

 Jarvis to produce. (Doc. 76 at 1–2). The motion to quash also raised the attorney-

 client privilege. (Doc. 76 at 3).

       On June 20, 2019, the plaintiffs’ prior counsel sent the email attached

 hereto as Exhibit 1, agreeing to narrow the request to “All nonprivileged

 Documents and Communications between [Jarvis] and [the defendant] since

 June 1, 2018.” The plaintiffs’ prior counsel did not agree to any subject matter

 limitations on the subpoena. 2

       During the hearing on the defendant’s motion to quash, Judge Tuite agreed

 that there should be subject matter limitations and “direct[ed] the parties to

 confer and agree upon subject matter limitations that are reasonable.” (Doc. 97).

 On July 24, 2019, the parties agreed to limit the subject matter to documents or

 communications that “that referred to, used, incorporated, or attached any

 information of or related to [the plaintiffs].” (Doc. 101).

       The defendant did not assert the attorney-client privilege as to the

 subpoena narrowed by agreement of the parties on July 24, 2019, following

 Judge Tuite’s ruling.




 2. The plaintiffs’ prior counsel did agree that they would “not require any of the
 third-parties to comply with Plaintiffs’ subpoenas until after Defendant’s Motion
 to Quash is heard.” Ex. 1.

                                            8
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 9 of 10 PageID 4831




        During their ore tenus motion, the plaintiffs represented to the Court that

 the defendant asserted the attorney-client privilege to prevent all discovery from

 Jarvis. The plaintiffs read to the Court a cherry-picked letter and email from June

 2019, which asserted the attorney-client privilege to the records subpoena when

 it was overbroad and before it was narrowed by agreement of the parties in July

 2019. The defendant did not assert the attorney-client privilege as to the

 narrowed subpoena, and the defendant did nothing to prevent the plaintiffs from

 taking a deposition of Jarvis.

 III.   CONCLUSION

        David Jarvis is not a surprise witness. The plaintiffs knew Jarvis had

 discoverable information two years ago when they issued a subpoena to Jarvis.

 The plaintiffs did not argue that Jarvis was a prohibited witness when the court

 considered Jarvis’s declaration in ruling on the cross motions for summary

 judgment filed a year and half ago. And the plaintiffs knew more than a year ago

 that Jarvis was third on the defendant’s list of trial witnesses.

        Rule 26(e) did not require supplemental disclosure of Jarvis. Furthermore,

 the plaintiffs waived any argument that Jarvis was a prohibited witness when

 they did not raise a Rule 37(c) challenge the first time that the defendant used

 Jarvis as a witness. Jarvis is allowed to testify for impeachment purposes and

 should be allowed to testify for other purposes on both grounds of harmlessness

 and substantial justification. Furthermore, the plaintiffs’ argument regarding the

 sword-and-shield doctrine is unfounded.

                                           9
Case 8:18-cv-02869-VMC-CPT Document 274 Filed 04/24/21 Page 10 of 10 PageID 4832




        WHEREFORE, the defendant respectfully requests that the Court (a) grant

  this motion; (b) reconsider its Order granting the plaintiffs’ ore tenus motion (on

  April 23, 2021) to prohibit the defendant from calling David Jarvis as a trial

  witness; (c) allow the defendant to call David Jarvis as a trial witness; and

  (d) grant any further relief deemed proper.

                         Local Rule 3.01(g) Certification

        Counsel for the defendant conferred with counsel for the plaintiffs by

  telephone on June 24, 2021, regarding this motion for reconsideration and

  counsel for the plaintiffs does not agree to the relief requested.

                                       s/ David C. Banker, Esq.
                                       David C. Banker (Fla. Bar No. 352977)
                                       J. Carter Andersen (Fla. Bar No. 0143626)
                                       Harold D. Holder (Fla. Bar No. 118733)
                                       BUSH ROSS, PA
                                       1801 N. Highland Avenue
                                       Tampa, Florida 33602
                                       Phone: 813-224-9255
                                       Fax: 813-223-9620
                                       Primary: dbanker@bushross.com;
                                       candersen@bushross.com;
                                       hholder@bushross.com
                                       Secondary: aflowers@bushross.com
                                       ksalter@bushross.com
                                       Attorneys for Defendant


                                Certificate of Service

        I certify that on April 24, 2021, I caused the foregoing to be filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of
  record.

                                       s/ David C. Banker, Esq.



                                            10
